              Case 1:18-cv-00566-TJM-CFH Document 250 Filed 08/25/20 Page 1 of 6



                      EMERY CELLI BRINCKERHOFF ABADY WARD & MAAZEL LLP
    RICHARD D. EMERY                                                                                             DIANE L. HOUK
    ANDREW G. CELLI, JR.                                  ATTORNEYS AT LAW
    MATTHEW D. BRINCKERHOFF                    600 FIFTH AVENUE AT ROCKEFELLER CENTER                        EMMA L. FREEMAN
    JONATHAN S. ABADY                                         10TH FLOOR                                        DAVID BERMAN
    EARL S. WARD                                      NEW YORK, NEW YORK 10020                                 HARVEY PRAGER
    ILANN M. MAAZEL                                                                                           SCOUT KATOVICH
    HAL R. LIEBERMAN                                      TEL: (212) 763-5000                               MARISSA BENAVIDES
    DANIEL J. KORNSTEIN                                   FAX: (212) 763-5001                                  NICK BOURLAND
    O. ANDREW F. WILSON                                    www.ecbawm.com                                   ANDREW K. JONDAHL
    ELIZABETH S. SAYLOR                                                                                        ANANDA BURRA
    KATHERINE ROSENFELD                                                                                           MAX SELVER
    DEBRA L. GREENBERGER
    ZOE SALZMAN
    SAM SHAPIRO




                                                                    August 25, 2020

       By ECF

       Hon. Christian F. Hummel
       U.S. District Court
       Northern District of New York
       James T. Foley U.S. Courthouse
       445 Broadway, Room 441
       Albany, NY 12207

                        Re:    NRA v. Cuomo, et al., No. 18 Civ. 0566 (TJM)(CFH)

       Dear Judge Hummel:

                       Pursuant to Local Rule 7.1(b)(2) and this Court’s advisement at the Court
       conference on August 10, 2020, counsel for Defendant Maria Vullo writes prior to filing a Rule
       37 motion to compel Plaintiff’s responses to Interrogatory 2 of Defendants’ First Set of
       Interrogatories and Interrogatories 1-3 of Defendant Vullo’s Second Set of Interrogatories. The
       NRA’s Complaint falsely alleges that Ms. Vullo engaged in “backroom exhortations,” “back-
       channel threats,” and “met with, and threatened, executives of Lloyd’s of London (“Lloyd’s”)
       and its United States affiliate, Lloyd’s America, Inc, (“LAI”).” When Ms. Vullo sought the
       factual basis for these false allegations, including the names of any witness to support these
       claims, the NRA initially delayed, then asserted inapplicable objections and, later, claimed the
       information is privileged. Because no privilege protects underlying facts to support a plaintiff’s
       complaint allegations and witness information is relevant discovery, Ms. Vullo has good cause
       under Rule 37(a)(3)(B) for the motion. Pursuant to the Court’s advisement at the August 10,
       2020 Court conference that it would be prepared to set a briefing schedule upon request while the
       motions to dismiss and the discovery stay are pending, Ms. Vullo asks this Court to set a briefing
       schedule such that her proposed motion is due on or before September 4, 2020, or, if the Court
       prefers, a conference to discuss the proposed motion.1
1
 Ms. Vullo maintains that the current stay of discovery is appropriate and necessary while her motion to dismiss the
NRA’s Second Amended Complaint on, inter alia, immunity grounds remains pending. This letter is being
       Case 1:18-cv-00566-TJM-CFH Document 250 Filed 08/25/20 Page 2 of 6

EMERY CELLI BRINCKERHOFF & ABADY LLP
Page 2


                 From the inception of this litigation, Plaintiff has insisted to the Court that it had a
good faith basis for its specific allegations regarding Ms. Vullo’s purported “threat[s],”
“backroom exhortation[s],” and “back-channel communication[s]”—allegations that Plaintiff has
asserted to overcome Ms. Vullo’s motion to dismiss Plaintiff’s First Amendment claim. See Am.
Compl. ¶¶ 38, 41, 44, 45, 75, 86, 96, 126 (“Defendants’ actions—including but not limited to the
issuance of the April 2018 [Guidance] Letters and the accompanying backroom exhortations, the
imposition of the Consent Orders upon Chubb and Lockton, and the issuance of the Cuomo Press
Release . . . .’” (¶ 75) (emphasis added)) (Dkt. 37). When Ms. Vullo initially moved to dismiss
the meritless claims against her, Plaintiff again maintained—baselessly—the validity of its
allegations. Dkt. 48 at 12 (“To achieve their aim, Defendants constructed a censorship-and-
retaliation scheme based on backroom bullying, selective prosecution, and thinly veiled threats
directed at banks and insurance companies who dared to do business with the NRA.”). The
District Court relied on these baseless assertions of “backroom exhortations” in denying
Defendants’ Motion to Dismiss the First Amendment claim,2 highlighting their centrality in the
litigation. Because these allegations form the core of the NRA’s First Amendment claims
against Ms. Vullo, she repeatedly has requested that Plaintiff provide the basis for these claims in
discovery, and yet the NRA has evaded these valid discovery requests at every turn. Indeed, if
the NRA had no good faith basis to make these allegations against Ms. Vullo—allegations which
are false and she adamantly denies—the NRA should admit it and not be permitted to hide
behind baseless objections any longer.

                  1.       Ms. Vullo Has Made Multiple Discovery Requests to Determine the
                           Basis for Plaintiff’s (False) Allegations Against Her

                           a. Interrogatory Two from Defendants’ First Set of Interrogatories

               Interrogatory 2 from Defendants’ First Set of Interrogatories, served in February
2019, asked Plaintiff to “[i]dentify each and every ‘threat,’ ‘backroom exhortation,’ and ‘back-
channel communication’ alleged to have occurred in the Amended Complaint,” including any
such communications by Ms. Vullo, and its basis for said identification. Pl.’s Resp. & Obj.
Defs.’ Interrogatories, attached hereto as Attachment A. Plaintiff’s initial Interrogatory response
in March 2019 cited only the Guidance Letters Ms. Vullo issued publicly in her capacity as


submitted pursuant to this Court’s advisement at the August 10, 2020 Court conference to submit discovery motions
now for consideration only if necessary after the motions to dismiss are resolved.
2
  See Dkt. 56 at 21 (“The backroom exhortations combined with the timing of the publicly announced Consent
Orders provides strong support for Plaintiff's claims”); id. at 24-25 (“[T]he Cuomo Press Release and the Guidance
Letters, when read objectively and in the context of DFS’s regulatory enforcement actions against Chubb and
Lockton and the backroom exhortations, could reasonably be interpreted as threats of retaliatory enforcement
against regulated institutions that do not sever ties with the NRA.” (emphasis added)); id. at 5 (“The NRA alleges
that throughout the investigation, DFS communicated “backchannel threats” to banks and insurers with ties to the
NRA that they would face regulatory action if they failed to terminate their relationships with the NRA”); id. at 26
(“The allegations in the Amended Complaint are sufficient to create a plausible inference that the Guidance Letters
and Cuomo Press Release, when read together and in the context of the alleged backroom exhortations and the
public announcements of the Consent Orders, constituted implicit threats of adverse action against financial
institutions and insurers that did not disassociate from the NRA.” (emphasis added)).
      Case 1:18-cv-00566-TJM-CFH Document 250 Filed 08/25/20 Page 3 of 6

EMERY CELLI BRINCKERHOFF & ABADY LLP
Page 3

Superintendent, the Press Release that Governor Cuomo publicly issued, the public consent
orders that DFS entered into with certain Lockton, Chubb, and Lloyd’s entities, and “various
public statements by Cuomo,” invoking confidentiality concerns to “withhold[] information until
a Protective order is in place.” Attachment A, General Objection 5. Plaintiff did not provide a
single detail related to any purported “threat,” “backroom exhortation,” or “back-channel
communication.” Long after the entry of a Protective Order in April 2019 and only after
repeated requests from Defendants as to when Plaintiff would supplement its response, a year
later, on April 16, 2020, Plaintiff supplemented its response and still failed to provide any
information to support the allegations of “threats” or “backroom exhortations” or “back-channel
communications.”

                Plaintiff’s supplementary response to Interrogatory 2 again did not identify any
“backroom” statement, “back-channel” communication” or “threat” made by Ms. Vullo. Indeed,
Plaintiff did not provide any additional statements or communications of any kind. On the
contrary, after waiting over a year to respond to the interrogatory, the NRA again cited only the
Guidance Letters Ms. Vullo issued publicly in her capacity as Superintendent, the Press Release
that Governor Cuomo publicly issued, the public consent orders that DFS entered into with
certain Lockton, Chubb, and Lloyd’s entities, and “various public statements by Cuomo.” Pl.’s
Supp. Resp. & Obj., attached hereto as Attachment B. Each of Ms. Vullo’s communications
cited by Plaintiff was made by Ms. Vullo publicly in her capacity as DFS Superintendent. Not a
single one of these already identified public statements constitutes a “backroom” or “back-
channel” communication, “exhortation” or “threat” made by Ms. Vullo, as Plaintiff has alleged
and argued in opposition to the motions to dismiss. Moreover, while Plaintiff objected
(erroneously) to the interrogatory request as “overbroad and unduly burdensome,” requiring “the
NRA to describe conversations to which it was not a party,” and seeking “information that is in
the possession of Defendants,” Plaintiff did not assert a specific privilege objection or provide a
privilege log. Id.

               After receipt of the NRA’s supplemental response, which conceded that the NRA
knew of no person who could establish the NRA’s Complaint allegations that Ms. Vullo
engaged in (non-existent) “threats,” “backroom exhortations” or “back-channel
communications,” Ms. Vullo sent the NRA a “safe harbor” letter under Rule 11 challenging the
NRA’s good faith basis to file a Complaint making these false allegations against her. In
response, the NRA claimed—for the first time—that the information sought in the interrogatory
was “grounded in privileged communications between NRA counsel and multiple individuals
who claim knowledge of the facts.” Pl. Resp. to Def. Vullo May 1, 2020 Letter, attached hereto
as Attachment C. To date, the NRA has not identified any of these “multiple individuals who
claim knowledge of the facts.” Id. Nor could any such privilege assertion excuse the NRA from
providing factual information in response to Defendants’ interrogatories, to the extent the NRA
has any such information.

                      b. Interrogatories One, Two, and Three from Ms. Vullo’s Second Set
                         of Interrogatories

                Separately, on January 10, 2020, Ms. Vullo served a Second Set of Interrogatories
and asked Plaintiff to: “Identify all persons that possess knowledge or information to support any
or all the following Plaintiff allegations” in Plaintiff’s Complaint:
      Case 1:18-cv-00566-TJM-CFH Document 250 Filed 08/25/20 Page 4 of 6

EMERY CELLI BRINCKERHOFF & ABADY LLP
Page 4

           a. “beginning in February 2018, Vullo met personally with executives of regulated
              institutions, including Lloyd’s. During the meetings she discussed an array of
              technical regulatory infractions plaguing the affinity-insurance marketplace. Vullo
              made it clear, however, that DFS was less interested in pursuing the infractions of
              which she spoke, so long as Lloyd’s ceased providing insurance to gun groups,
              especially the NRA,”

           b. Vullo “met with, and threatened, executives of Lloyd’s of London (“Lloyd’s”)
              and its United States affiliate, Lloyd’s America, Inc, (“LAI”)”; and/or

           c. “During her surreptitiously held meetings with Lloyd’s executives that
              commenced in February 2018, Vullo acknowledged the widespread regulatory
              issues in the excess-line marketplace. Vullo and DFS made clear that Lloyd’s
              could avoid liability for infractions relating to other, similarly situated insurance
              policies, so long as it aided DFS’s campaign against gun groups.”

Interrogatory 1, Pl. Resp. & Obj. Def. Vullo’s Second Set of Interrogatories, attached hereto as
Attachment D. In addition, in Interrogatories 2 and 3, Ms. Vullo requested the identity of the
referenced “executives” and “institutions,” the number of such alleged meetings and
communications, and, for all people who the NRA claims have knowledge supporting Plaintiff’s
allegations, the basis for such knowledge. Id. Interrogatory 2 and 3. Despite the fact that the
NRA continues to rely on these (false) allegations to support its meritless Complaint, Plaintiff
objected to each of Ms. Vullo’s Interrogatories on the basis that they were “premature,” sought
“information protected from disclosure under the work-product privilege and/or subject to
protection as trial-preparation material,” and sought information “in the possession of Vullo and
current and former employees of DFS.” See id. Plaintiff then identified Ms. Vullo and
“executives of Lloyd’s and LAI, including Joseph Gunset and Dame Inga Beale,” without
claiming that Gunset and Beale have confirmed these false claims; without identifying the dates,
locations, participants or content of these supposed conversations; without identifying which
“executives” of which “regulated institutions” Ms. Vullo allegedly met with, or when, or where
such alleged meetings occurred; without stating what Ms. Vullo allegedly said at any such
meetings that constitute the alleged “threats” and “backroom exhortations” alleged in the
Complaint; and without identifying the basis for any alleged witness’s knowledge. These wholly
insufficient interrogatory responses do not satisfy the NRA’s discovery obligations, and do not
support the NRA’s false Complaint allegations.

               2.      Defendant Vullo Has Demonstrated Good Cause to Compel Plaintiff’s
                       Discovery Responses

                Plaintiff’s refusal to produce information within its possession, custody, or control
regarding its core allegations against Ms. Vullo, including its factual basis for those allegations
and the identities of any witnesses with knowledge of the alleged events, is improper. Not only
does Plaintiff have an obligation to produce to Ms. Vullo the identify of individuals who are
likely to have discoverable information that it may use to support its claims, see Fed. R. Civ. P.
26(a), it also has an obligation to produce all relevant, non-privileged information in its
possession upon receipt of Ms. Vullo’s request for such. It cannot circumvent its obligation with
      Case 1:18-cv-00566-TJM-CFH Document 250 Filed 08/25/20 Page 5 of 6

EMERY CELLI BRINCKERHOFF & ABADY LLP
Page 5

a bare assertion of “best belief” in the case of Defendants’ Interrogatory No. 2 (or an untimely,
and waived, privilege assertion for that Interrogatory), or “work-product privilege” in the case of
Ms. Vullo’s Second Set of Interrogatories

                Plaintiff’s response to Defendants’ Interrogatory No. 2 that it can only provide
“its own understanding or best belief” as to the NRA’s own Complaint allegations that Ms. Vullo
made threats, backroom exhortations, and backchannel communications wholly fails to satisfy its
discovery obligations. The NRA filed a Complaint and two Amended Complaints with these
scurrilous allegations, and it was required to have a factual basis for doing so—and Ms. Vullo
was entitled to discovery at the beginning of the case regarding the NRA’s alleged basis for the
allegations. “The function of an interrogatory in federal civil practice is to disclose the
evidentiary basis of a claim.” J.S. v. Attica Cent. Sch., No. 00-CV-513S(F), 2008 WL 2986388,
at *4 (W.D.N.Y. July 31, 2008) (internal quotation marks omitted) (finding that plaintiffs’
discovery responses containing “generalized assertions” as to the facts underlying their claims
were deficient). Here, that evidentiary basis includes the information upon which Plaintiff has
based its understanding and belief such that it included these allegations in its Complaint against
Ms. Vullo and relied on these allegations in opposition to the motions to dismiss. In short, what
is the factual basis upon which Plaintiff alleged these “threats, backroom exhortations, and
backchannel communications” took place? If it has no evidentiary basis to make these
allegations, it must state as much and withdraw the allegation. If it bases these allegations on
information gleaned from third parties, it must identify those individuals, provide details about
their claimed communications with Ms. Vullo, and give Ms. Vullo an adequate opportunity to
conduct discovery and/or seek available relief. Cf. Flannigan v. Vulcan Power Grp., LLC, 642 F.
App'x 46, 50 (2d Cir. 2016) (district court properly struck witness testimony when “defendants
failed to disclose . . . witness until the eve of trial, ignoring a discovery request for identification
of witnesses” and effectively barring opposing party from conducting discovery on the witness).

                To the extent Plaintiff asserts that the information Ms. Vullo seeks is protected by
privilege, such objection has been waived under Rule 33(b)(4) (“The grounds for objecting to an
interrogatory must be stated with specificity. Any ground not stated in a timely objection is
waived unless the court, for good cause, excuses the failure.”). Plaintiff has now responded to
Defendants’ Interrogatory No. 2 on two separate occasions, and on neither occasion did it raise a
specific privilege objection to that Interrogatory. In was only in response to Ms. Vullo’s Rule 11
“safe harbor” letter—a response that came well after Plaintiff served its latest objections to
Defendants’ Interrogatories—that Plaintiff claimed this information is “grounded in privileged
communications,” without specifying the basis for this cursory privilege invocation. Plaintiff’s
objection is waived on multiple grounds: it is an untimely response to Defendants’
Interrogatories; it does not specify the type of privilege being invoked; and it was not presented
as part of Plaintiff’s written objections to Defendants’ Interrogatories. Fed. R. Civ. P. 33(b)(4);
see Rogue Wave Software, Inc. v. BTI Sys. Inc., No. 16 CV, 7772, 2017 WL 4712425, at *7
(S.D.N.Y. Sept. 7, 2017), aff'd, No. 16 CIV. 7772, 2018 WL 6920770 (S.D.N.Y. Dec. 14, 2018)
(finding attorney-client privilege inapplicable to identification of witnesses and the privilege
claim waived for failure to timely raise the privilege or provide good cause to excuse the failure);
Land Ocean Logistics, Inc. v. Aqua Gulf Corp., 181 F.R.D. 229, 237–38 (W.D.N.Y.1998)
(failure to comply with rules governing objections to discovery based on privilege waives the
privilege), Horace Mann Insurance Co. v. Nationwide Mutual Insurance Co., 238 F.R.D. 536,
       Case 1:18-cv-00566-TJM-CFH Document 250 Filed 08/25/20 Page 6 of 6

EMERY CELLI BRINCKERHOFF & ABADY LLP
Page 6

538 (D. Conn. 2006) (deeming attorney-client privilege objections waived when asserted 22 days
after deadline). Even if not waived, no privilege applies for the reasons described below.

                  With respect to Plaintiff’s assertion of work product privilege as to Ms. Vullo’s
Second Set of Interrogatories, that invocation is entirely without merit. Plaintiff asserts that the
identities of witnesses with information relevant to its allegations that Ms. Vullo held
“surreptitious meetings” with “executives of regulated institutions” to seek their cooperation in
“DFS’ campaign against gun groups” are protected by work-product privilege, but work product
does not extend to the identities of individuals with knowledge about a claim or the underlying
facts such as when and where alleged meetings occurred and what allegedly was said. The work
product doctrine, as recognized in Rule 26, protects only “documents and tangible things that are
prepared in anticipation of litigation or for trial by or for another party or its representative.”
Fed. R. Civ. P. 26(b)(3). “[T]he work product privilege does not . . . ordinarily protect the
identities of . . . witnesses.” Plumbers & Pipefitters Local Union No. 630 Pension-Annuity Tr.
Fund v. Arbitron, Inc., 278 F.R.D. 335, 343 (S.D.N.Y. 2011) (citing In re Initial Pub. Offering
Sec. Litig., 220 F.R.D. 30, 34 n.23 (S.D.N.Y. 2003)). Work product protection does not extend
to a witness’s identity and courts have rejected attempts to claims otherwise. See In re SLM
Corp. Sec. Litig., No. 08 CIV. 1029, 2011 WL 611854, at *1 (S.D.N.Y. Feb. 15, 2011)
(“identities of witnesses with relevant information are discoverable”). Moreover, the work-
product doctrine does not protect the underlying facts, such as the dates, times and details of
meetings, including what participants are alleged to have said. In re Savitt/Adler Litig., 176
F.R.D. 44, 47–48 (N.D.N.Y. 1997) (finding work product privilege inapplicable to facts
supporting plaintiff’s complaint allegations and compelling plaintiff to respond to defendants’
interrogatories with underlying facts that support plaintiff’s allegations). Witness identities and
basic information about alleged communications are underlying facts and are not protected by
the work-product privilege. If the NRA is going to persist with its false claim that Ms. Vullo
made backroom threats, it must come forward with the identities of individuals who (falsely)
claim knowledge about these alleged threats or admit that the NRA had no basis to make the
allegations in its Complaint. The NRA cannot continue to obfuscate its interrogatory responses
or seek to hide behind illegitimate claims of privilege, regarding the core allegations of the
NRA’s own Complaint against Ms. Vullo on which it has relied to support its baseless claims.

               Ms. Vullo respectfully requests a Court conference or, if the Court chooses, a
briefing schedule concerning her proposed motion to compel Plaintiff to provide full responses
to her Interrogatories.3

                                                               Respectfully submitted,

                                                                      /s/
                                                               Debra L. Greenberger

c.       All Counsel of Record, By ECF


3
 The NRA’s document production is still ongoing and the NRA’s responses to Ms. Vullo’s Requests for Admission
also are insufficient. Ms. Vullo anticipates that there will be other deficiencies in Plaintiff’s discovery responses,
which she hopes the parties can resolve, but may be forced to seek Court intervention.
